         Case 2:19-cv-01947-NIQA Document 52 Filed 09/08/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STATE FARM FIRE & CASUALTY                     :            CIVIL ACTION
 CO., a/s/o LUGRETTA BRYANT                     :
              Plaintiff                         :
                                                :            NO. 19-1947
               v.                               :
                                                :
 JOSHUA COHEN                                   :
          Defendant                             :

                                          ORDER

       AND NOW, this 8th day of September 2020, upon consideration of the motion for summary

judgment filed by Defendant Joshua Cohen (“Defendant Cohen”), [ECF 29], Plaintiff’s response

in opposition thereto, [ECF 35], and Defendant Cohen’s reply, [ECF 41], it is hereby ORDERED

that, for the reasons set forth in the accompanying Memorandum Opinion, Defendant Cohen’s

motion for summary judgment is GRANTED, and JUDGMENT is entered in favor of Defendant

Joshua Cohen and against Plaintiff State Farm Fire & Casualty Co., a/s/o Lugretta Bryant.

       The Clerk of Court is directed to mark this case CLOSED.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
